[EDITOR'S NOTE: This case is unpublished as indicated by the issuing court.] MEMORANDUM OF DECISION
Theodore Boynton petitions this court pursuant to General Statutes § 49-13 for the discharge of a mortgage and us pendens that encumber real estate in Stratford, which is in this Judicial District, and Montville, which is in the Judicial District of New London. Respondent, Security National Servicing Corp., is the holder of the mortgage and mortgage note. It opposes the petition. This court concludes that it would be inadequate to grant the affirmative relief requested by petitioner Boynton because (1) there is pending in the Judicial District of New London a prior action wherein Security National Servicing Corp. is seeking to foreclose the mortgage that Boynton wants this court to discharge, (2) Boynton owes approximately $60,000.00 under the note that is secured by the mortgage, (3) Boynton is not ready and willing to deposit with the clerk of the court the balance of the indebtedness. The petition is dismissed. CT Page 4881
____________________ THIM, J.